PETROPLUS, JUDGE:
It appears from the pleadings and agreed statement of facts that the respondent’s work crew was making a cut on a public road on Lick Creek Mountain in Boone County. While engaged in making the cut it became necessary to drill through a shelf of rock and blast. The blasting operation broke the service line in two places making repairs necessary in the amount of $111.00. It was admitted by the respondent that the blasting damaged the service line while digging and shovelling in the area of the service line.
This Court has invariably held that blasting is a dangerous operation, and if a trespass on private property results, the respondent is absolutely liable for the damages sustained by a complainant, regardless of the degree of care exercised in the blasting operation.
An award is accordingly made to the claimant in the amount of $111.00, agreed to by the parties as the cost of repairing the service line.
Claim allowed in the amount of $111.00.